Citation Nr: 0209259	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-18 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from June 1977 to April 
1980 and from March 1981 to November 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in December 2000 
when it was remanded for additional development.


REMAND

Notwithstanding the efforts of the RO to develop and 
adjudicate the issues on appeal, the record reveals that this 
case is not ready for appellate review.  In December 2000 the 
Board remanded this case to the RO for the issuance of an 
administrative decision regarding the character of discharge 
of the appellant's second period of military service because 
the appellant is relying, at least in part, on his second 
period of active duty to establish service connection for the 
issues on appeal.  In October 2001 the RO issued an 
administrative decision that determined that the appellant's 
service during that period was dishonorable for VA purposes; 
however, although the appellant had requested a personal 
hearing on that issue in a March 3, 2001 statement, no 
hearing was ever scheduled.  Because the appellant has not 
been provided a hearing in accordance with his March 2001 
request, it is appropriate to remand this case for due 
process reasons.

Further, although the report of the June 1999 examination 
indicates a careful and thorough interview and review of the 
claims folder, it appears that the examiner's opinion that 
the appellant "does not meet the full criteria for post 
traumatic stress diagnosis" may not conform to DSM-IV.  See 
38 C.F.R. § 4.125(a) (2001).  Specifically, although the May 
1981 event aboard the U.S.S. NIMITZ was noted to be horrific, 
the examiner added that the appellant's "physical integrity 
was not seriously threatened."  This appears to be part of 
the criteria for PTSD under DSM-III-R, not DSM-IV.  Although 
this may not affect the validity of the examiner's conclusion 
that the appellant does not have PTSD, the Board may not base 
a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, an 
additional examination is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant 
for a hearing regarding the character of 
discharge of his second period of 
military service.

2.  The appellant should be afforded a VA 
initial PTSD and mental disorders 
examination to determine whether he has 
PTSD or depression related to his 
military service.  The claims folder 
should be made available to the examiner 
for review before the examination.  If 
depression or PTSD is diagnosed, the 
examiner is requested to opine whether 
the disorder is "at least as likely as 
not" related to the appellant's military 
service.  If the disorder is related to 
the appellant's service, the examiner 
should specify, if possible, which period 
of service (June 1977 to April 1980 or 
March 1981 to November 1983).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




